Case 5:18-cr-00353-F.]S Document 50 Filed 11/13/18 Page 1 of 4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

DEFENDANT DESHAWNTE WALLERS’S
RESPONSE IN OPPOSITION TO THE

 

v. GOVERNMENT’S MOTION FOR A
PROTECTIVE ORDER
DAQUAN DOWDELL, et al. Case NO. 5:18-CR-353 (FJS)
Defendants.
INTRODUCTION

The Governrnent seeks an order from the Court (l) prohibiting defense counsel’s
dissemination or disclosure of discovery material to anyone other than the Defendant and
members of the defense team, (2) prohibiting all incarcerated defendants from maintaining
physical copies of discovery Which the Government has stamped as “Protected Materials,” and
(3) requiring that any portions of motions or applications referring to the “Protected Materi_als”
be filed under seal. Defendant Deshawnte Waller, detained pending trial, opposes the
Government’s request for an Order restricting him from maintaining physical copies of
discovery. The Government has failed to establish good cause for such a restriction, and
furthermore the restriction would interfere With l\/lr. Waller’ s ability to effectively participate
in his defense, and deny him meaningful representation and assistance of counsel in violation
of his 5"1 and 6“‘ amendment rights to effective representation by counsel and due process of
law.

ARGUMENT

A Protective Order is appropriate only Where the party seeking the Order has clearly

Case 5:18-cr-00353-F.]S Document 50 Filed 11/13/18 Page 2 of 4

established good cause for the restriction on discovery Fed R. Crim. P. 16(d)(l ). Good cause
requires a “particularized, specific showing.” Um'red Stares v. Bulger, 283 FRD 46, 52 (D.
Mass. 2012) citing Urzited Srates v. Wechr, 484 F.3d 194, 211 (3rd Cir. 2007). The finding of
good cause must be based on a particular factual demonstration of potential harm, not on
conclusory statements of potential harm. Arzderson v. Cryovac, Inc. 805 F.Zd l, 7 (lst Cir.
1990). The burden is on the Government to establish that good cause exists. Um'ted States v.
Smirh, 985 F. Supp. 2d 506, 522 (S.D.N.Y.ZO]B)

The Government completely fails to offer any particularized factual demonstration of
potential harm, opting instead to present a generalized, attenuated claim of potential harm,
which is nothing more than surmise, suspicion, and speculation which could be used in any
criminal case involving any incarcerated Defendant. The Government clearly fails to meet its
burden, fails to identify the specific materials that should be the subject of the Order, and most
disturbingly, seeks a blanket grant of authority to unilaterally determine which material a
Defendant should be allowed to examine, thus usurping the Court’s role in regulating
discovery

The risk is not in giving Mr. Waller, or any of his incarcerated co- Defendants access
to discovery materialsl As co counsel has aptly stated, [t]he Government has no objection to
defense counsel sharing all discovery materials during legal visits. The claimed risk is that
other inmates housed in the same facility, who have no connection to this case, could
potentially gain access to the discovery materials and these other inmate’s access to the
materials “would almost certainly place witnesses at risk.” Docket No. 41. This line of
reasoning is in no way specific to the instant case. To grant the Government’s motion would
be to support the conclusion that any incarcerated inmate’s right to effectively participate in

his or her own defense can be curtailed simply because of their exposure to the speculative

Case 5:18-cr-00353-F.]S Document 50 Filed 11/13/18 Page 3 of 4

actions of strangers.”

Not only is the restriction proposed by the G'overnment unsupported by good cause, it
would hinder the ability of Mr. Waller and his defense counsel to prepare and present his
defense In addition, the application of the Government creates a class of discriminated
individuals, to effectively impair their exercise of their 5th and 6“‘ amendment rights, solely
because they are incarcerated before trial. Mr. Waller is incarcerated 25 miles from his
counsel. I-Ie must defend against allegations of overt conduct dating back more than fifteen
(15) years, in a RICO prosecution Facility requirements at Cayuga requires that the
consultation must suspend for meals, and shift changes. Mr. Wallere was earlier held at
Broome County, which limits times for attorney visitation, including on weekends when
counsel is most able to travel. As co-counsel has succinctly stated, [t]o limit the usefulness of
these meetings by turning them into silent reading sessions” would deprive l\/lr. Waller of his
right to prepare a defense, and unduly restrict his 5th and 6th amendment rights. In making a
determination on whether to grant a Protective Order, the Court should weigh the impact the
restriction might have on a Defendant’s due process right to prepare and present a full defense.
United Stares v Lindh, 198 F.Supp.Zd 739, 742 (E.D.Va. 2002) and may not deprive the
accused of the right to effective assistance of counsel to prepare for trial. United States v.
Weiner, 578 F.2d 757 (9th Cir. 1978) The proposed restrictions that impair the preparation for
trial violate due process and equal protection as a co-Dcfendant at liberty before trial, has no
restriction as to the discovery

The practical effect of the restrictions, proposed by the Government, would require
countless days of travel, to remote jails, to sit across from the Defendant, as the Defendant
reviews the material, thus precluding any meaningful discussion of the discovery for countless
months, and therefore unduly frustrating pre-trial preparation.

The importance of pre»trial preparation has long been recognized as the very

Case 5:18-cr-00353-F.]S Document 50 Filed 11/13/18 Page 4 of 4

foundation of due process of law and effective representation by counsel In Powel! v.
Alabama, 278 U.S. 45, 57 (l932), it was stated, “during perhaps the most critical period of the
proceedings...that is to say, from the time of their arraignment until the beginning of their trial,
when consultation and thorough-going investigation and preparation [are] very important, the
defendant’s ...[are] as much entitled to such aid [of counsel] during that period as at the trial
itself" Elaborating on this precedent, Justice Frankel opined, “At the heart of the job of
thorough-going investigation and preparation is the interviewing of prospective witnesses,
hostile as well as friendly.” Iri Re Terketoub, 256 F. Supp 683 (S.D. N.Y. 1966)
CONCLUSION
A restriction that prohibits l\/Ir. Waller from maintaining physical copies of discovery

violates due process , effective assistance of counsel and equal protection under the law. The
Government has failed to establish “good cause” for the restriction and, its application should
be, in all respects, denied. Before the Court makes any determination on an application that
implicates such a constitutional violation, a due process hearing, or pre-trial conference should
be conducted to determine what restrictions, if any, should be imposed.
Dated: November 13, 2018

Respectfully submitted,

§{l`UART .T. LaROSE

Attorney for Defendant Deshawnte Waller

Federal Roll Bar No. 507477

Office and PO Address:

247 West Fayette Street, Suite 315

Syracuse, New York 13202-2200

(315) 428-1000
email: slesq@aol.com

